Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 10/03/2019.
Claims 1-12 are cancelled by the applicants.
Claims 13-30 are added by the applicants.
Claims 13-30 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 22-23 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5511198 to Hotta. 
Per claim 13:
Hotta discloses:
13. (New) A program code generation device to generate a program code, the program code generation device comprising: 
processing circuitry 
to identify a branch element being a program element for branching (Col. 3, lines 49-51 “data flow analyzer 4 extracts a conditional branch statement and a statement precedent to the conditional branch statement” note here the identifying is inherent since the analyzed identifies and extracts the branch statement), 
from a model diagram representing a plurality of program elements and a relationship among the program elements (Col. 3, lines 40 “A source program is written in C, FORTRAN, COBOL, etc.” here source program is a model diagram of plurality program elements),
(Col. 3, lines 56-58 “branch probability prediction unit 5 predicts the probability of each destination of the conditional branch statement in the flow of the program”), 
the branch destination group being a series of program elements constituting branch destination of the branch element (Col. 3, lines 62-65 “the branch probability prediction unit 5 predicts the probability of the destination of a copy of the original conditional branch statement”), 
for each branch destination from the model diagram (see figs. 2, 3 and related discussion), and 
to determine a sequence of the branch destination groups in the program code (Col. 4, lines 26-30 “The statement (1) assigns a value to the variable W (W=P*Q)… variable W is referred to by every destination to be selected by the conditional branch statement (3)”).  

Per claim 14:
Hotta discloses:
14. (New) The program code generation device according to claim 13, wherein the processing circuitry identifies the branch element based on types of the program elements (Col. 3, lines 40 “A source program is written in C, FORTRAN, COBOL, etc.” here source program is a model diagram of plurality program elements).  

Per claim 22:
Hotta discloses:
22. (New) The program code generation device according to claim 13, wherein the processing circuitry generates the program code based on the model diagram, and the program code includes codes corresponding to the branch destination groups in accordance with the sequence of the branch destination groups (Col. 3, lines 43-51 “code generator 3 converts the optimized intermediate code into an object program written… data flow analyzer 4 extracts a conditional branch statement and a statement precedent to the conditional branch statement out of the program”).  

Per claim 23:
Hotta discloses:
23. (New) The program code generation device according to claim 13, comprising: an input-output interface to display the model diagram in a state in which the branch element is highlighted, in case where the determined sequence differs from the sequence identified by the branch element (Col. 4, lines 14-20 “FIG. 2 shows examples of programs before and after optimization according to the present invention. FIG. 3 shows other examples of programs before and after optimization according to the present invention. These programs are written in FORTRAN” the display would be inherent since fig. 2 shows the before and after optimizations.).  

Claims 30 is/are the medium/product claim corresponding to apparatus/system/device claim 13 and rejected under the same rational set forth in connection with the rejection of claim 13 as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5511198 to Hotta in view of USPN 5452453 to Ando et al.
Per claim 15:
The rejection of claim 14 is incorporated and further, Hotta does not explicitly disclose wherein the processing circuitry determines, with use of a branch element rule specifying the type of the branch element, that a program element which falls under a type specified by the branch element rule is the branch element.
However, Ando discloses in an analogous computer system wherein the processing circuitry determines, with use of a branch element rule specifying the type of the branch element (Col. 6, lines 20-22 “16, 17 and 18 indicate clusters each , that a program element which falls under a type specified by the branch element rule is the branch element (Col. 6, lines 25-32 “the rules belonging to each cluster… control expression makes unnecessary the control condition and the control action described for cluster control for sequential processing, branching, looping, etc.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the processing circuitry determines, with use of a branch element rule specifying the type of the branch element, that a program element which falls under a type specified by the branch element rule is the branch element as taught by Ando into the method of generating optimized compiler code as taught by Hotta. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the processing circuitry determines, with use of a branch element rule specifying the type of the branch element, that a program element which falls under a type specified by the branch element rule is the branch element to provide an efficient technique to confirm branch element that is of that specified program type so that the generated program executes as expected.
 
Per claim 16:
The rejection of claim 13 is incorporated and further, Hotta does not explicitly disclose wherein the processing circuitry determines an importance level of each branch destination group based on whether the branch destination group includes a program element having an important 
However, Ando discloses in an analogous computer system wherein the processing circuitry determines an importance level of each branch destination group based on whether the branch destination group includes a program element having an important attribute or not  and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups (Col. 9, lines 30-39 “the control sequence in the control expression part in the same fashion as in the case of using conventional procedural languages, group the rules into appropriate named clusters and describe merely "DONE (parameter)” in the action part of the rule in each cluster from which the process is to return to the control expression part”).  
The feature of providing wherein the processing circuitry determines an importance level of each branch destination group based on whether the branch destination group includes a program element having an important attribute or not and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups would be obvious for the reasons set forth in the rejection of claim 15.

Per claim 17:
The rejection of claim 13 is incorporated and further, Hotta does not explicitly disclose wherein the processing circuitry determines an importance level of each branch destination group based on a configuration of the program elements in the branch destination group and determines the 
However, Ando discloses in an analogous computer system wherein the processing circuitry determines an importance level of each branch destination group based on a configuration of the program elements in the branch destination group and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups (Col. 6, lines 49-55 “control of the execution sequence of a plurality of clusters… the control expression part a branch by GOTO and a loop by REPEAT/UNTIL in the same manner as in the case of the conventional procedural languages and passes control to a desired step to thereby make the description of the control action in the rule unnecessary”).  
The feature of providing wherein the processing circuitry determines an importance level of each branch destination group based on a configuration of the program elements in the branch destination group and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups would be obvious for the reasons set forth in the rejection of claim 15.

Per claim 18:
The rejection of claim 13 is incorporated and further, Hotta does not explicitly disclose wherein the processing circuitry determines an importance level of each branch destination group based on contents of the program elements in the branch destination group and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups.
(Col. 7, lines 49-57 “cluster is driven in accordance with information obtained from the processing of the preceding cluster, and based on the descriptor DONE (parameter name) in the rule executed at the end of the processing of that cluster the control returns to the next step in the control expression part… the content described in the step of the control expression part, the step to be executed next is selected instead of a cluster for the next invocation”).  
The feature of providing wherein the processing circuitry determines an importance level of each branch destination group based on contents of the program elements in the branch destination group and determines the sequence of the branch destination groups based on the importance levels of the branch destination groups would be obvious for the reasons set forth in the rejection of claim 15.

Per claim 19:
Hotta discloses:
19. (New) The program code generation device according to claim 16, wherein the processing circuitry determines the sequence in ascending order of the importance level (Col. 4, lines 36-40 “program structure analyzer 6 specifies a location… .  

Per claim 20:
The rejection of claim 16 is incorporated and further, Hotta does not explicitly disclose wherein the processing circuitry determines the sequence in accordance with a sequence rule specifying a relationship between the importance levels and the sequence.
However, Ando discloses in an analogous computer system wherein the processing circuitry determines the sequence in accordance with a sequence rule specifying a relationship between the importance levels and the sequence (Col. 7, lines 5-22 “Each rule has a condition part 28 and an action part 29 as is the case with the conventional rule… cluster B also consists of a declare statement, rules Br1' through Brm' and a declaration "END” as is the case with the cluster A”).  
The feature of providing wherein the processing circuitry determines the sequence in accordance with a sequence rule specifying a relationship between the importance levels and the sequence would be obvious for the reasons set forth in the rejection of claim 15.



Claims 24-27 is/are the apparatus/system/device claim corresponding to apparatus/system/device claims 19, 19, 20 and  20 respectively, and rejected under the same rational set forth in connection with the rejection of claims 19, 19, 20 and 20 respectively, as noted above.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 28-29 are similar to claim 21 and therefore objected as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 5,187,788 discloses the Avionics Program Expert (APEX) is an automatic code generation tool for the Ada programming language (MIL-STD 1815A). It provides the programmer using APEX with the ability to quickly create a graphical representation of his initial program design. The graphical representation used by APEX is akin to a flowchart, but the interactive capabilities of the tool make design creation much faster and more efficient. Once the programmer has created his complete (or even partial) representation of a program, Ada code can then be generated with (from) APEX. The APEX program representation provides the user with three different, yet consistent, views of his program. The first view allows the programmer to lay out his initial Ada package specifications; this view is called the APEX view. A second view allows the programmer to create and manipulate complex data structures and define local 
USPN 6,996,799 discloses an integrated circuit is designed by interconnecting pre-designed data-driven cores (intellectual property, functional blocks). Hardware description language (e.g. Verilog or VHDL) and software language (e.g. C or C++) code for interconnecting the cores is automatically generated by software tools from a central circuit specification. The central specification recites pre-designed hardware cores (intellectual property) and the interconnections between the cores. HDL and software language test benches, and timing constraints are also automatically generated from the central specification. The automatic generation of code simplifies the interconnection of pre-existing cores for the design of complex integrated circuits.
USPN 5,280,617 discloses a compiler maintains a library of sharable program structures generated in response to instantiations of a generic program structure, along with characteristics of parameters which were used in generating the sharable program structure. In response to an instantiation of a generic program structure, the compiler generates information relating to the characteristics and usage of each parameter which are used in connection with the instantiation. The compiler then compares that information to the corresponding information associated with the sharable program structures in the library. If the library contains a sharable program structure whose parameter information compares satisfactorily, that sharable program structure is used in connection with further operations in connection with the instantiation. On the other hand, if the library does not contain such a sharable program structure, one is generated and stored in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Satish Rampuria/
 Primary Examiner, Art Unit 2193